DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 15-17, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. U.S. Publication 10,675,394. Although the claims at issue are not identical, they are not patentably distinct from each other because The instant claims are anticipated by the patent claims.
Claims 15-17, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. U.S. Publication 10,729,828. Although the claims at issue are not identical, they are not patentably distinct from each other because The instant claims are anticipated by the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the channel" and the third sampling bag in lines 70 and 76.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 16-30 depend from claim 15, they contain essentially the same subject matter and are rejected for at least the same reasons. 
Claim 16 recites the limitation "said at least one outlet port" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second outlet" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least one inlet" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second outlet" in line 29.  It is unclear what second outlet is being referred too. There are more than one second outlets listed in the parent claims. 
Claim 18 recites the limitation "the seventh sampling bag" in line 49.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774